           Case 1:18-cv-00681-RJL Document 167-2 Filed 03/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
                Plaintiff,

       v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

                Defendants.



           DECLARATION OF EDEN P. QUAINTON IN REPLY TO OPPOSITION
                  TO MOTION FOR EXTENSION OF DISCOVERY


       I, Eden P. Quainton, declare under penalty of perjury that the following is true and

correct:

       1.       I am counsel for Defendant Edward Butowsky and Matthew Couch (collectively,

“Defendants”).

       2.       On Friday, March 13, 2020 the Court ordered me to reply to Plaintiff’s opposition

to Defendant Edward Butowsky’s Motion for a Sixty-Day Extension of Discovery by 4:00 p.m.

on Wednesday, March 18, 2020, two days less than the period allowed for replies under the

District Court Local Rules, Rule 7(d). My ability to respond in this already shortened time-

frame has been negatively affected by the global coronavirus pandemic, and notably the logistics

involved in securing the safe return of my daughter from a semester abroad in Varanasi, India.

       3.       On January 6, 2020, Defendants filed a motion seeking a stay of litigation or a

120-day extension of the close of discovery.



                                                 1
        Case 1:18-cv-00681-RJL Document 167-2 Filed 03/18/20 Page 2 of 3



       4.       On January 27, 2020, the Court held a status conference in chambers at which

the Court heard argument from counsel on Defendants’ motion. At the conclusion of the

conference, the Court indicated that it would grant Defendant Butowsky a 90-day extension to

complete discovery, with the option for Mr. Butowsky to seek an additional 30-day extension if

necessary.

       5.      The Court asked me whether I believed that 90 days would be sufficient, to which

I replied that I would try my best.

       6.      Following the status conference, the Court entered an order only granting Mr.

Butowsky a 60-day extension and not providing for any further extension. The Court did not

explain the reasons for the change in its thinking, notwithstanding that Mr. Butowsky had filed,

as requested, several hundred pages of medical records attesting to his medical condition and a

letter from his physician stating the limitations this condition would place on Mr. Butowsky’s

current and future ability to participate in the litigation. See Dkt. 139-3, 139-4, 139-5 and 139-6.

       7.      Mr. Butowsky’s medical condition did not improve following the date of the

Court’s order. In fact, due to the hospitalizations described in Mr. Butowsky Motion for

Extension of Discovery, we were unable to consult meaningfully and strategize for most of

February. See Dkt. 161, at 4-5.

       8.      In addition, my lack of familiarity with many of the names and circumstances

surrounding the 4,000 pages of documents Mr. Butowsky’s discovery vendor had collected and

preserved in response to Plaintiff’s dissatisfaction with the work of my predecessor counsel

made it impossible to finish the production of documents to Plaintiff until Mr. Butowsky had a

block of lucid, pain-free time to review the documents. This did not occur until the weekend of

March 14-15.



                                                 2
        Case 1:18-cv-00681-RJL Document 167-2 Filed 03/18/20 Page 3 of 3



       9.      Following my consultation with Mr. Butowsky, we were able to make decisions

on the final deposition witnesses whose testimony we would seek, namely Ellen Ratner and

Cassandra Fairbanks.

       10.     I attempted to obtain the cooperation of Ms. Ratner’s counsel in serving her

client, without success. Set forth as Exhibit 1 hereto is a true and accurate copy of my email

correspondence with counsel for Ms. Ratner.

       11.     I then unsuccessfully attempted to affect service at Ms. Ratner’s publicly listed

addresses and additional addresses obtained by conducting “skip searches.” True and accurate

copies of my efforts to effect service are set forth on Exhibits 2 – 9 hereto.

       12.     True and accurate copies of my unsuccessful efforts to serve Ms. Cassandra

Fairbanks, including an affidavit of non-service in which the process server is told to “get off the

property,” are set forth on Exhibits 10-11 hereto.

       13.     In reviewing the responses to subpoenas from eBay and Google, Mr. Butowsky

learned of the existence of a recovery account that had never been disclosed to Defendants. In

addition, through an expert, Mr. Butowsky has learned of another undisclosed account

apparently operated by Plaintiff.

       14.     I have attempted to communicate with Mr. Dotcom via direct message, but have

not been able to reach him.



                                               /s/_Eden P. Quainton______________________
                                               EDEN P. QUAINTON
                                               QUAINTON LAW PLLC
                                               D.C. Bar No. NY0318
                                               1001 Avenue of the Americas, 11th Fl.
                                               New York, NY 10018
                                               212-813-8389
                                               equainton@gmail.com

                                                  3
